                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MIKKI BODDIE,                                  Case No. 19-cv-03044-DMR
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MOTION TO
                                   9             v.                                        STRIKE AND/OR MODIFY CLASS
                                                                                           ALLEGATIONS
                                  10        SIGNATURE FLIGHT SUPPORT
                                            CORPORATION, et al.,                           Re: Dkt. No. 16
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Defendants Signature Flight Support Corporation (“SFSC”) and BBA Aviation USA, Inc.

                                  14   (“BBA”) move pursuant to Federal Rules of Civil Procedure 12(f) and 23(d)(1)(D) to strike and/or

                                  15   modify the class allegations in Plaintiff Mikki Boddie’s first amended complaint. [Docket No.

                                  16   16.] This motion is suitable for determination without oral argument. Civil L.R. 7-1(b). For the

                                  17   following reasons, the motion is denied.

                                  18   I.      FACTUAL AND PROCEDURAL BACKGROUND
                                  19           In this putative class action, Plaintiff Mikki Boddie sues her former employers SFSC and

                                  20   BBA alleging numerous wage and hour violations under California law. [See Docket No. 14 (First

                                  21   Am. Compl., “FAC”) ¶ 3.] Plaintiff asserts the following claims in the FAC: 1) failure to provide

                                  22   required meal periods in violation of California Labor Code sections 226.7 and 512; 2) failure to

                                  23   provide required rest periods in violation of California Labor Code sections 226.7 and 512; 3)

                                  24   failure to pay overtime wages in violation of California Labor Code sections 510 and 1194; 4)

                                  25   failure to pay minimum wages in violation of California Labor Code sections 1194 and 1197; 5)

                                  26   failure to pay wages due upon termination in violation of California Labor Code sections 201, 202,

                                  27   and 203; 6) failure to maintain employment records in violation of California Labor Code section

                                  28   226; 7) failure to provide accurate wage statements in violation of California Labor Code section
                                   1   226; 8) failure to indemnify employees for necessary expenditures in violation of California Labor

                                   2   Code section 2802; 9) unlawful business practices in violation of California Business &

                                   3   Professions Code section 17200 et seq.; and 10) civil penalties under the California Private

                                   4   Attorneys General Act of 2004 (“PAGA”), California Labor Code sections 2698-2699.5.

                                   5           Plaintiff seeks to represent a class of “all current and former non-exempt employees of

                                   6   Defendants in the State of California at any time within the period beginning four (4) years prior

                                   7   to the filing of this action and ending at the time this action settles or proceeds to final

                                   8   judgment[.]” FAC ¶ 5.

                                   9           Plaintiff filed the complaint in state court on April 10, 2019. Defendants removed the

                                  10   action to this court on June 3, 2019 and moved to strike portions of the complaint. [Docket No. 1,

                                  11   8.] Plaintiff filed an amended complaint on June 24, 2019, mooting Defendants’ motion to strike.

                                  12   [See Docket No. 15.] Defendants now move pursuant to Rules 12(f) and 23(d)(1)(D) to strike the
Northern District of California
 United States District Court




                                  13   class allegations in the FAC for failure to satisfy Rule 23 requirements for a class action, including

                                  14   Rule 23(a)(3)’s requirement that “the claims or defenses of the representative parties [be] typical

                                  15   of the claims or defenses of the class.” In the alternative, Defendants ask that the court modify the

                                  16   class definition to exclude certain putative class members.

                                  17   II.     LEGAL STANDARDS
                                  18           Federal Rule of Civil Procedure 12(f) provides that a court “may strike from a pleading an

                                  19   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” A matter is

                                  20   “immaterial” when it “has no essential or important relationship to the claim for relief or the

                                  21   defenses being pleaded, while ‘[i]mpertinent’ matter consists of statements that do not pertain, and

                                  22   are not necessary, to the issues in question.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th

                                  23   Cir.1993), rev’d on other grounds by Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994). The function

                                  24   of a Rule 12(f) motion to strike is to avoid the expenditure of time and money that arises from

                                  25   litigating spurious issues by dispensing of those issues before trial, and such a motion may be

                                  26   appropriate where it will streamline the ultimate resolution of the action. Fantasy, 984 F.2d at

                                  27   1527–28. “A motion to strike should be granted if it will eliminate serious risks of prejudice to the

                                  28   moving party, delay, or confusion of issues.” Lee v. Hertz Corp., 330 F.R.D. 557, 560 (N.D. Cal.
                                                                                           2
                                   1   2019) (citing Fantasy, 984 F.2d at 1528). “Motions to strike are regarded with disfavor [ ]

                                   2   because of the limited importance of pleadings in federal practice and because they are often used

                                   3   solely to delay proceedings.” Capella Photonics, Inc. v. Cisco Sys., Inc., 77 F. Supp. 3d 850, 858

                                   4   (N.D. Cal. 2014) (quotation omitted). In most cases, a motion to strike should not be granted

                                   5   unless “the matter to be stricken clearly could have no possible bearing on the subject of the

                                   6   litigation.” Platte Anchor Bolt, Inc. v. IHI, Inc., 352 F. Supp. 2d 1048, 1057 (N.D. Cal. 2004).

                                   7   “The grounds for a motion to strike must appear on the face of the pleading under attack,” and

                                   8   “the Court must view the pleading under attack in the light more favorable to the pleader when

                                   9   ruling upon a motion to strike.” Amini Innovation Corp. v. McFerran Home Furnishings, Inc.,

                                  10   301 F.R.D. 487, 489 (C.D. Cal. 2014) (citations omitted).

                                  11          Additionally, Rule 23, which governs class actions, provides that a court may “require that

                                  12   the pleadings be amended to eliminate allegations about representation of absent persons and that
Northern District of California
 United States District Court




                                  13   the action proceed accordingly.” Fed. R. Civ. P. 23(d)(1)(D).

                                  14   III.   DISCUSSION
                                  15          Defendants argue that the court should strike the class allegations from the FAC or modify

                                  16   the proposed class definition because Plaintiff cannot satisfy Rule 23(a)(3)’s requirement that “the

                                  17   claims or defense of the representative parties [be] typical of the claims or defenses of the class.”1

                                  18   Defendants assert that the majority of the putative class members Plaintiff seeks to represent are

                                  19   bound by SFSC’s Alternative Dispute Resolution (“ADR”) program, which includes an agreement

                                  20   to arbitrate the disputes at issue and waives the right to pursue such claims in class proceedings.

                                  21   According to Defendants, Plaintiff opted out of the ADR program. Therefore, they argue, Plaintiff

                                  22   is atypical and unable to represent those putative class members who did not opt out of the ADR

                                  23   program. They also argue that the existence of the arbitration agreements destroy commonality

                                  24   and render Plaintiff an inadequate representative of the putative class. See Fed. R. Civ. P.

                                  25

                                  26   1
                                         A plaintiff seeking to certify a class must satisfy the requirements of Rule 23(a), which are
                                  27   numerosity, commonality, typicality, and adequacy of representation. Mazza v. Am. Honda Motor
                                       Co., Inc., 666 F.3d 581, 588 (9th Cir. 2012). The plaintiff must also demonstrate that one of the
                                  28   requirements of Rule 23(b) are met. See Fed. R. Civ. P. 23(b).

                                                                                         3
                                   1   23(a)(2), (4).

                                   2           Defendants concede that the court is “limited to the face of the complaint in considering a

                                   3   motion to strike.” Mot. 2 n.2. Defendants’ argument clearly relies on facts regarding SFSC’s

                                   4   ADR program, but the FAC is silent as to that program, or any agreement to arbitrate wage and

                                   5   hour claims, or class action waivers. Defendants attempt to cure this problem by asking the court

                                   6   to take judicial notice of two versions of SFSC’s ADR program that they contend were in effect

                                   7   during the relevant time period covered by this lawsuit. See Mot. 2 n.2. They submit a

                                   8   declaration by a BBA paralegal, Deborah J. Sleeth, to which she attaches the September 2014 and

                                   9   March 2015 versions of SFSC’s ADR program. Sleeth Decl., June 10, 2019, ¶¶ 1, 4, Exs. A, B.

                                  10   Sleeth states that “of the 945 individuals whom Defendants identified as working at some point

                                  11   between April 10, 2015, to the present for SFSC in California as an hourly employee, all but 43 of

                                  12   them are subject to and remain bound by an ADR Program which SFSC implemented several
Northern District of California
 United States District Court




                                  13   years prior to the present lawsuit.” Id. at ¶ 3. According to Sleeth, both versions of the ADR

                                  14   program require the parties to arbitrate their disputes and contain a class action waiver. Id. at ¶ 5.

                                  15           Defendants ask the court to take judicial notice of the two versions of the ADR program

                                  16   under Federal Rule of Evidence 201(b)(2), which permits the court to “judicially notice a fact that

                                  17   is not subject to reasonable dispute because it . . . can be accurately and readily determined from

                                  18   sources whose accuracy cannot reasonably be questioned.” See Mot. 2 n.2. In support, they cite

                                  19   Flores v. Swift Transportation Co., No. CV 14-02900 AB (Ex), 2014 WL 12639088, at *2 n.2

                                  20   (C.D. Cal. Oct. 3, 2014). Flores is readily distinguishable. In that case, the court took judicial

                                  21   notice of certain arbitration agreements in ruling on a motion to compel arbitration, where the

                                  22   plaintiffs did not dispute that they had signed the agreements at issue. See id. at *2. Here, in

                                  23   contrast, Plaintiff objects to judicial notice of Defendants’ ADR program documents, noting that

                                  24   Defendants have not submitted a single arbitration agreement purportedly signed by a putative

                                  25   class member that they claim should be excluded from the class. Opp’n 7. As Defendants do not

                                  26   explain how the ADR program documents satisfy the requirements of Rule 201(b)(2), their request

                                  27   for judicial notice is denied.

                                  28           Defendants’ motion also relies heavily on Sleeth’s statement about how many putative
                                                                                          4
                                   1   class members agreed to arbitrate their claims and waived the right to participate in a class action.

                                   2   However, Defendants offer no authority to support the propriety of considering Sleeth’s

                                   3   statements for purposes of determining the merits of this motion. The court declines to consider

                                   4   Sleeth’s declaration. See Tietsworth v. Sears, 720 F. Supp. 2d 1123, 1146 n.10 (N.D. Cal. 2010)

                                   5   (refusing to consider declaration by defendant’s employee when ruling on motion to strike class

                                   6   allegations). In sum, Defendants’ motion is based on asserted facts that do not appear on the face

                                   7   of the FAC, and which the court cannot otherwise consider. This is sufficient reason to deny

                                   8   Defendants’ motion.

                                   9          The motion also fails on other grounds. Defendants cite numerous cases to support their

                                  10   argument that Plaintiff cannot satisfy Rule 23(a)’s typicality requirement because she is not

                                  11   subject to SFSC’s ADR program. See, e.g., Avilez v. Pinkerton Gov’t Servs., Inc., 596 Fed. Appx.

                                  12   579 (9th Cir. 2015); Tan v. GrubHub, Inc., No. 15-cv-05128-JSC, 2016 WL 4721439 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   Jul. 19, 2016); Tschudy v. J.C. Penney Corp., No. 11cv1011 JM (KSC), 2015 WL 8484530 (S.D.

                                  14   Cal. Dec. 9, 2015); Quinlan v. Macy’s Corp. Servs., No. CV 12-00737 DDP (JCx), 2013 WL

                                  15   11091572 (C.D. Cal. Aug. 22, 2013). All of these decisions are off-point, for they arise in the

                                  16   context of the denial of a motion for class certification or a motion for decertification. None of

                                  17   them support the striking of class allegations at the pleadings stage. While class allegations may

                                  18   be stricken from the pleadings, see Kamm v. California City Dev. Co., 509 F.2d 205, 212-13 (9th

                                  19   Cir. 1975), numerous courts within this district have determined that “motions to strike class

                                  20   allegations ‘are disfavored because a motion for class certification is a more appropriate vehicle

                                  21   for arguments about class propriety.’” Covillo v. Specialtys Café, No. C-11-00594 DMR, 2011

                                  22   WL 6748514, at *6 (N.D. Cal. Dec. 22, 2011) (quoting Hibbs-Rines v. Seagate Tech., LLC, No.

                                  23   08-5430 SI, 2009 WL 513496, at *3 (N.D. Cal. Mar. 2, 2009) (quotation omitted)); see also

                                  24   Astiana v. Ben & Jerry’s Homemade, Inc., Nos. C 10-4387 PJH, C 10-4937 PJH, 2011 WL

                                  25   2111796, at *14 (N.D. Cal. May 26, 2011) (“such a motion appears to allow a determination of the

                                  26   suitability of proceeding as a class action without actually considering a motion for class

                                  27   certification.”); Tasion Commc’ns, Inc. v. Ubiquiti Networks, Inc., No. C-13-1803 EMC, 2014 WL

                                  28   1048710, at *3 (N.D. Cal. Mar. 14, 2014) (denying motion to strike class allegations on the
                                                                                         5
                                   1   ground that Rule 12(f) is not the proper vehicle to dismiss class allegations).

                                   2          Moreover, Rule 12(f) permits a court to strike from a pleading only “an insufficient

                                   3   defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f);

                                   4   see also Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (holding district

                                   5   court erred in striking damages claim under Rule 12(f) because “none of the five categories covers

                                   6   the allegations in the pleading sought to be stricken by [defendant].”). Defendants do not explain

                                   7   how the class allegations in the FAC satisfy this standard. See Ortiz v. Amazon.com LLC, No. 17-

                                   8   cv-03820-JSW, 2017 WL 11093812, at *2 (N.D. Cal. Oct. 10, 2017) (denying Rule 12(f) motion,

                                   9   finding that “the class allegations are not redundant, immaterial, impertinent, or scandalous.”).

                                  10          Defendants also move to strike and/or modify the class allegations pursuant to Rule

                                  11   23(d)(1)(D), which provides that a court may “require that the pleadings be amended to eliminate

                                  12   allegations about representation of absent persons and that the action proceed accordingly.” Fed.
Northern District of California
 United States District Court




                                  13   R. Civ. P. 23(d)(1)(D). While some courts have recognized the authority to “strike class

                                  14   allegations [under Rule 23 and Rule 12(f)] prior to discovery if the complaint demonstrates that a

                                  15   class action cannot be maintained,” Tietsworth, 720 F. Supp. 2d at 1146, “in general, class

                                  16   allegations are not tested at the pleading stage and are instead scrutinized after a party has filed a

                                  17   motion for class certification.” Yastrab v. Apple Inc., No. 5:14-cv-01974-EJD, 2015 WL

                                  18   1307163, at *8 (N.D. Cal. Mar. 23, 2015) (denying motion to strike class allegations under Rule

                                  19   23 as premature). “Courts that have stricken class allegations at the pleading stage . . . have only

                                  20   done so in rare occasions where the class definition is obviously defective in some way.” Perkins

                                  21   v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1221 (N.D. Cal. 2014). See, e.g., Tietsworth, 720 F.

                                  22   Supp. 2d at 1146-47 (granting motion to strike class allegations where proposed class was not

                                  23   ascertainable and granting leave to amend); Lyons v. Bank of Am., NA, No. C 11-1232 CW, 2011

                                  24   WL 6303390, at *7 (N.D. Cal. Dec. 16, 2011) (granting Rule 23(d)(1)(D) motion to strike with

                                  25   leave to amend where “proposed class includes many members who have not been injured”). As

                                  26   one court noted, “the ‘rigorous analysis’ contemplated by the Supreme Court’s recent class

                                  27   certification rulings requires discovery and development of the record.” Perkins, 53 F. Supp. 3d at

                                  28   1221. See also Roberts v. Wyndham Int’l, Inc., Nos. 12-CV-5180-PSG, 12-CV-5083-PSG, 2012
                                                                                          6
                                   1   WL 6001459, at *3 (N.D. Cal. Nov. 30, 2012) (“Rule 23(d)(1)(D) motions should be granted only

                                   2   when the complaint has obvious defects that cannot be cured through class discovery and the class

                                   3   certification process.” (citing In re Wal-Mart Stores, Inc. Wage & Hour Litig., 505 F. Supp. 2d

                                   4   609, 615 (N.D. Cal. 2007)).

                                   5          Here, Defendants have not answered the FAC, discovery has not yet commenced, and no

                                   6   motion for class certification has been filed. Discovery is integral to developing the “shape and

                                   7   form of a class action.” In re Wal-Mart, 505 F. Supp. 2d at 615 (quotation omitted). It is

                                   8   premature to determine whether class treatment is appropriate here. Accordingly, Defendants’

                                   9   motion to strike and/or modify the class allegations is denied.

                                  10   IV.    CONCLUSION
                                  11          For the foregoing reasons, Defendants’ motion to strike and/or modify the class allegations

                                                                                                                    ISTRIC
                                                                                                                ES D
                                  12   in the FAC is denied.
Northern District of California




                                                                                                               T          TC
 United States District Court




                                  13          IT IS SO ORDERED.                                              TA




                                                                                                                                 O
                                                                                                         S




                                                                                                                                  U
                                                                                                     ED




                                                                                                                                   RT
                                  14   Dated: August 5, 2019
                                                                                                                       D
                                                                                                                 RDERE
                                                                                                 UNIT

                                                                                                           S O O
                                  15                                                                 IT IS
                                                                                        ______________________________________




                                                                                                                                         R NIA
                                                                                                        Donna M. Ryu
                                  16                                                            United States Magistrate Judge
                                                                                                                              . Ryu
                                                                                                                    onna M
                                                                                                  NO




                                                                                                             Judge D




                                                                                                                                         FO
                                  17
                                                                                                   RT




                                                                                                                                     LI
                                  18
                                                                                                          ER
                                                                                                     H




                                                                                                                                 A
                                                                                                               N                     C
                                                                                                                                 F
                                  19                                                                               D IS T IC T O
                                                                                                                         R
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
